Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-21-00075-CR

                                    Aaron Isaac BENAVIDEZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                    From the 379th Judicial District Court, Bexar County, Texas
                                    Trial Court No. NM582054
                             Honorable Ron Rangel, Judge Presiding

PER CURIAM

Sitting:         Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: May 5, 2021

DISMISSED FOR LACK OF JURISDICTION

           Appellant Aaron Isaac Benavidez attempts to appeal a November 16, 2020 order

dismissing a criminal action. Appellant’s notice of appeal was due on December 16, 2020. See

TEX. R. APP. P. 26.2(a) (providing that, absent a timely motion for new trial, a defendant’s notice

of appeal is due within 30 days after the trial court enters an appealable order). However, appellant

did not file his notice of appeal until February 24, 2021. Additionally, appellant never filed a

motion for extension of time to file his notice of appeal. See id. 26.3 (stating an appellate court
                                                                                        04-21-00075-CR


may extend the time to file a notice of appeal when a notice of appeal and a motion for extension

of time are filed within 15 days after the deadline for filing the notice of appeal).

        “A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction.” Olivo v.

State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). A late notice of appeal may be considered

timely so as to invoke the appellate court’s jurisdiction if (1) it is filed within fifteen days of the

last day allowed for filing, (2) a motion for extension of time is filed in the appellate court within

fifteen days of the last day allowed for filing the notice of appeal, and (3) the appellate court grants

the motion for extension of time. Id. Appellant has not met these requirements. See id.

        We informed appellant of our lack of jurisdiction and gave him an opportunity to file a

response. Appellant has not filed a response. Accordingly, we dismiss this appeal for lack of

jurisdiction.

                                                    PER CURIAM

DO NOT PUBLISH




                                                  -2-